DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
 
Response to Amendment
The Amendment filed June 14, 2022 has been entered. Claims 1-10 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loudon, Malcom and Stillman, Jennifer. A computer-controlled electrogustometer for the estimation of evoked taste thresholds. Behavior Research Methods, Instruments, & Computers. 1997, 29(3), 358-363. (hereinafter – Loudon).

Regarding claim 1, Loudon discloses Electrogustometer comprising (Abstract and entire document)
an interface (4) capable of receiving a stimulation instruction (Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”),
and a current generator (8) arranged to produce a stimulation current (Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”),
wherein the interface (4) is arranged to obtain a digital command from the stimulation instruction (Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”), 
the electrogustometer further comprises a digital-to-analogue converter (6) suitable for converting the digital command into a DC voltage, the different digital commands inducing discrete respective voltage values (Overview, “The value thus obtained is translated into a voltage by a digital-to-analogue converter),
and the current generator (8) is arranged to convert the DC voltage into a stimulation current with an intensity of between 0 and 250 uA depending on the discrete voltage value and varies by fixed steps of between 0.05 uA and 1 uA (Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”).
Regarding claim 2, Loudon discloses The electrogustometer according to claim 1, wherein the current generator (8) comprises a bipolar transistor assembly (Fig. 1 and 2).
Regarding claim 3, Loudon discloses The electrogustometer according to claim 1, further comprising an electrode (12) for applying a stimulation current generated by the current generator (8) (Obtaining threshold estimates, “he electrogustometer's two current channels connect to a pair of stainless steel active electrodes,”).
Regarding claim 4, Loudon discloses The electrogustometer according to claim 1, wherein the interface (4) comprises an electronic device (10) connected to a microcontroller (4) (Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”).
Regarding claim 5, Loudon discloses The electrogustometer according to claim 4, wherein the electronic device (10) comprises a process for automatically determining an electrogustometric threshold based on one or more feedbacks in response to the application of a series of stimulation currents generated by the current generator (8) (Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”).
Regarding claim 6, Loudon discloses The electrogustometer according to claim 5, wherein the electronic device (10) comprises a process for automatically determining an electrogustometric threshold based on Dixon's algorithm (Obtaining threshold estimates, and Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.” The method is the same as the Dixon Algorithm used to determine the threshold.).
Regarding claim 7, Loudon discloses The electrogustometer according to claim 6, wherein the electronic device (10) is arranged to use a double-blind process (Obtaining threshold estimates, and Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.” The staircase procedure is double-blind.).
Regarding claim 8, Loudon discloses The electrogustometer according to claim 4, wherein the electronic device (10) is arranged to use a process wherein the application of a series of stimulation currents generated by the current generator (8) comprises the emission of stimulation currents for a fixed time, from an initial intensity value, each stimulation current being separated from the preceding emission by a fixed intensity value (Obtaining threshold estimates, and Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.” The method is the same as the Dixon Algorithm used to determine the threshold.).
Regarding claim 9, Loudon discloses The electrogustometer according to claim 5, wherein the electronic device (10) comprises a process for automatically determining an electrogustometric threshold based on a dichotomic progression (Obtaining threshold estimates, and Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.” The method is the same as the dichotomoic or 2AFC method used to determine the threshold.).
Regarding claim 10, Loudon discloses The electrogustometer according to claim 1, wherein the digital-to-analogue converter (6) receives a digital command in the form of a number, and each discrete voltage value corresponds to a unique digital command (Obtaining threshold estimates, and Overview, “The electrogustometer comprises a programmable two-channel bidirectional voltage-controlled current supply with output currents in the range of 0-500 uA in 1-uA steps. All of its functions are controlled from an IBMPC-compatible computer via a serial link to the electrogustometer's internal microcontroller.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791